     Case 3:20-cv-01552-AJB-MSB Document 80 Filed 04/30/21 PageID.2291 Page 1 of 3




 1 BRIAN M. BOYNTON
   Acting Assistant Attorney General
 2 RANDY GROSSMAN
 3 Acting United States Attorney
   ALEXANDER K. HAAS
 4
   Director, Federal Programs Branch
 5 ANTHONY J. COPPOLINO
   Deputy Director, Federal Programs Branch
 6
   ANDREW I. WARDEN
 7 Senior Trial Counsel
   U.S. Department of Justice
 8
   Civil Division, Federal Programs Branch
 9 1100 L Street, NW
   Washington, D.C. 20530
10
   Tel.: (202) 616-5084
11 Fax: (202) 616-8470
   Attorneys for Defendants
12
13
                           UNITED STATES DISTRICT COURT
14                       SOUTHERN DISTRICT OF CALIFORNIA
15
16 LA POSTA BAND OF DIEGUENO                  Case No. 3:20-cv-01552-AJB-MSB
17 MISSION INDIANS OF THE
   LA POSTA RESERVATION,                      NOTICE OF DECISION BY THE
18                                            DEPARTMENT OF DEFENSE TO
19 Plaintiffs,                                CANCEL BORDER WALL PROJECTS
                                              UNDERTAKEN PURSUANT TO 10
20 v.                                         U.S.C. § 284
21
   JOSEPH R. BIDEN JR., et al.,
22
23 Defendants.
24
25
26
27
28
     Case 3:20-cv-01552-AJB-MSB Document 80 Filed 04/30/21 PageID.2292 Page 2 of 3




 1            Defendants hereby provide notice that the Department of Defense has decided
 2 to cancel all border wall projects undertaken pursuant to 10 U.S.C. § 284.
 3            In fiscal years 2019 and 2020, the Department of Defense authorized 38 border
 4 wall projects and segments pursuant to 10 U.S.C. § 284(b)(7) based on multiple
 5 requests for assistance from the Department of Homeland Security. In furtherance of
 6 the Proclamation issued by the President on January 20, 2021, see Proclamation
 7 10142, 86 Fed. Reg. 7225, the Deputy Secretary of Defense has directed the Acting
 8 Secretary of the Army to take immediate action to cancel all § 284 projects, including
 9 the two § 284 projects at issue in this case. See Action Memo re: Department of
10 Defense Actions Implementing Presidential Proclamation 10142 & Tab A (April 30,
11 2021) (attached as Exhibit 1). The Department of the Army is authorized to use funds
12 transferred for the § 284 projects to pay contract termination costs, including
13 suspension and demobilization costs. See Action Memo, Tab A. The Department of
14 the Army also may use transferred funds for activities necessary to make permanent
15 any urgent measures that were needed to avert immediate physical dangers during the
16 pause directed by § 1(b) of Proclamation 10142. Id.
17            The funds transferred for the § 284 projects were available for obligation only
18 during the fiscal year in which they were transferred, and thus have expired. See
19 Action Memo at 2; Department of Defense Appropriations Act, 2019, Pub. L. No.
20 115-245, 132 Stat. 2982, § 8003 (“No part of any appropriation contained in this Act
21 shall remain available for obligation beyond the current fiscal year, unless expressly
22 so provided herein.”); Department of Defense Appropriations Act, 2020, Pub. L. No.
23 116-93, 133 Stat. 2317, § 8003 (same). Any unexpended expired funds will remain in
24 the Operation and Maintenance, Army, account, and are available to liquidate
25 obligations properly chargeable to the fiscal year during which the funds were
26 available for obligation (e.g., contract termination costs). See Action Memo at 2; 31
27 U.S.C. § 1553(a). After five years, the account will be closed and any remaining
28 balance in the account will be cancelled. See Action Memo at 2; 31 U.S.C. § 1552(a).

      Notice re: Cancellation of Border Wall Projects   1                       3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 80 Filed 04/30/21 PageID.2293 Page 3 of 3




 1            The Deputy Secretary of Defense also issued a memorandum to the Secretary of
 2 Homeland Security stating that the Department of Homeland Security will accept
 3 custody of border barrier infrastructure constructed pursuant to § 284, account for
 4 such infrastructure in its real property records, and operate and maintain the
 5 infrastructure. See Action Memo, Tab B.
 6            The review process called for in Proclamation 10142 otherwise remains
 7 ongoing and the relevant federal agencies are continuing to coordinate on developing
 8 the plan required by section 2 of the Proclamation. Defendants will notify the Court
 9 and parties when that process is complete.
10
11 Dated: April 30, 2021                                Respectfully submitted,
12
                                                        BRIAN M. BOYNTON
13                                                      Acting Assistant Attorney General
14
                                                        RANDY GROSSMAN
15                                                      Acting United States Attorney
16
                                                        ALEXANDER K. HAAS
17                                                      Director, Federal Programs Branch
18
                                                        ANTHONY J. COPPOLINO
19                                                      Deputy Director, Federal Programs Branch
20
                                                        /s/ Andrew I. Warden
21                                                      ANDREW I. WARDEN (IN Bar No. 23840-49)
22                                                      United States Department of Justice
                                                        Civil Division, Federal Programs Branch
23                                                      1100 L Street, N.W.
24                                                      Washington, DC 20005
                                                        Tel: (202) 616-5084
25                                                      Fax: (202) 616-8470
26                                                      Email: Andrew.Warden@usdoj.gov

27                                                      Counsel for Defendants
28

      Notice re: Cancellation of Border Wall Projects    2                              3:20-cv-01552-AJB-MSB
